     Case 2:19-cv-06182-DSF-PLA Document 51 Filed 03/30/20 Page 1 of 8 Page ID #:1900




 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   FELIX LEBRON, Deputy City Attorney (SBN 232984)
 4
   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-7569
 7 Facsimile (213) 978-7011
   Felix.Lebron@lacity.org
 8
   Patricia.Ursea@lacity.org
 9
   Attorneys for Defendant, CITY OF LOS ANGELES
10
11                            UNITED STATES DISTRICT COURT
12                          CENTRAL DISTRICT OF CALIFORNIA

13
       JANET GARCIA, GLADYS ZEPEDA,                  Case No.: 2:19-cv-6182-DSF-PLA
14                                                   Assigned to Hon. Dale S. Fischer
       MIRIAM ZAMORA, ALI EL-BEY, PETER
15     DIOCSON JR., MARQUIS ASHLEY, JAMES
       HAUGABROOK, individuals, KTOWN FOR           DEFENDANT CITY OF LOS
16                                                  ANGELES’ OBJECTION RE
       ALL, an unincorporated association,          EFFECT OF SECOND AMENDED
17     ASSOCIATION FOR RESPONSIBLE and              COMPLAINT ON PLAINTIFFS’
       EQUITABLE PUBLIC SPENDING an                 MOTION FOR PRELIMINARY
18                                                  INJUNCTION
       unincorporated association,
19
                      Plaintiffs,
20                                          Date: April 6, 2020
        vs.                                 Time: 1:30 p.m.
21 CITY OF LOS ANGELES, a municipal entity; Ctrm: 7D
22 DOES 1-50,                               Judge: Hon. Dale S. Fischer
               Defendant(s).                Complaint Filed: July 18, 2019
23
24
25
26
27
28
         CITY’S OBJECTION RE EFFECT OF SECOND AMENDED COMPLAINT ON MOT. FOR P.I.
     Case 2:19-cv-06182-DSF-PLA Document 51 Filed 03/30/20 Page 2 of 8 Page ID #:1901




 1           Pursuant to the Court’s March 13, 2020 Order (Dkt. No. 44) and March 17, 2020
 2 Order Granting Joint Stipulation (Dkt. No. 46), Defendant City of Los Angeles (“City”)
 3 hereby submits its objections regarding the effect of the Second Amended Complaint
 4 (Dkt. No. 43 “SAC”) on the Motion for Preliminary Injunction (Dkt. No. 38) filed by
 5 Plaintiffs Peter Diocson Jr. (“Diocson”), Marquis Ashley (“Ashley”), and Ktown for All
 6 (“KFA”).
 7      I.   Relevant Procedural History
 8           On February 15, 2020, the Court granted in part the City’s motions to dismiss
 9 Plaintiffs’ Supplemental Complaint to the First Amended Complaint (Dkt. No. 20,
10 “FAC”) for failure to state a claim (Dkt. No. 36) and lack of subject matter jurisdiction
11 (Dkt. No. 37). The Court granted leave and gave Plaintiffs until March 12, 2020 to file
12 and serve an amended complaint or waive the right to do so. Dkt. No. 37 at 18.
13           On February 26, 2020, Plaintiffs Diocson, Ashley, and KFA filed a Motion for
14 Preliminary Injunction based on the then-operative FAC. Dkt. No. 38. The Motion
15 purported to seek injunctive relief on behalf of non-plaintiff third parties, including
16 KFA’s members or other unhoused individuals, despite the Court’s Order dismissing all
17 claims alleged on behalf of KFA’s members. See Dkt. No. 37.
18           On March 9, 2020, the City filed its Opposition to the Motion for Preliminary
19 Injunction. Dkt. No. 42. The City’s Opposition submitted evidence establishing that
20 Plaintiffs Diocson and Ashley did not suffer an unconstitutional application of the Bulky
21 Item provision as applied to them and as construed in the Court’s 12(b)(6) Order (Dkt.
22 No. 36), and they lacked standing to seek injunctive relief for the FAC’s facial claims.
23 See Dkt. No. 42 at 4-7. The City’s Opposition also relied on the Court’s 12(b)(1) Order
24 (Dkt. No. 37) to establish that KFA failed to submit competent and admissible evidence
25 showing any unconstitutional application of the Bulky Item provision that caused direct
26 harm to KFA to establish KFA’s direct standing to pursue injunctive relief for the FAC’s
27 facial claims. See Dkt. No. 42 at 6-9. The City also relied on the Court’s 12(b)(1) Order
28 in responding to Plaintiffs’ submitted evidence regarding purported harm to KFA’s
                                            1
         CITY’S OBJECTION RE EFFECT OF SECOND AMENDED COMPLAINT ON MOT. FOR P.I.
     Case 2:19-cv-06182-DSF-PLA Document 51 Filed 03/30/20 Page 3 of 8 Page ID #:1902




 1 members or others because KFA lacked standing to pursue representative claims. See
 2 Dkt. No. 42 at 8-9 (“KFA purports to seek injunctive relief on behalf of one member,
 3 Bettaga, and one unhoused resident referred to as ‘Kahn.’ … However, the Court held
 4 that ‘[a]s the Supplemental FAC is currently pled, KFA does not have associational
 5 standing to assert claims on behalf of its members…. The Court granted leave to amend,
 6 but Plaintiffs did not file a second amended complaint before filing the Motion for
 7 Preliminary Injunction or before the City filed this Opposition.”).
 8           On March 12, 2020, after the City filed its Opposition, Plaintiffs filed the SAC.
 9 (Dkt. No. 43). As discussed below, the SAC amended the claims and specific requests
10 for relief asserted by all seven Individual Plaintiffs, KFA and AREPS, including new
11 requests for specific prospective, injunctive and declaratory relief. SAC ¶¶ 232-247, 255-
12 265, 272-275. The SAC also included expanded allegations for KFA and AREPS claims.
13 See e.g., SAC ¶¶ 42-44, 87.
14           On March 23, 2020, Plaintiffs filed their Reply to the Motion for Preliminary
15 Injunction, including submission of three declarations raising new issues in reply. See
16 Dkt. No. 48. In Reply, Plaintiffs argued that the Court “may rely on allegations in their
17 Complaint” to meet their burden for a preliminary injunction. Dkt. No. 48 at 3, fn 4.
18     II.   The SAC’s Material Amendments.
19           The FAC alleged all Plaintiffs generally asserted six causes of action and all sought
20 compensatory damages, declaratory relief, and injunctive relief. Dkt. No. 20 at ¶¶ 230-
21 260, 267-270, Id. at Prayer ¶¶ 1-5. The City raised the confusion caused by Plaintiffs
22 failure to distinguish which Plaintiffs were pursuing specific claims and requests for
23 relief. See Dkt. No. 27 at 1-3. The Court agreed. Dkt. No. 37 at 14 (“[A]s currently
24 pled, the Supplemental FAC asserts as-applied challenges and seeks damages for loss of
25 property for all Plaintiffs, including KFA. The Supplemental FAC uses ‘Plaintiffs’
26 indiscriminately and does not distinguish between claims made by the organizational
27 plaintiffs and the individual plaintiffs…. The Court agrees that if KFA is bringing as-
28
                                            2
         CITY’S OBJECTION RE EFFECT OF SECOND AMENDED COMPLAINT ON MOT. FOR P.I.
     Case 2:19-cv-06182-DSF-PLA Document 51 Filed 03/30/20 Page 4 of 8 Page ID #:1903




 1 applied challenges or seeks damages, participation of the individual members would be
 2 required.”).
 3          The SAC’s amendments include, among other material changes, the following:
 4          First Cause of Action: The SAC now alleges that all seven Individual Plaintiffs,
 5 KFA, and AREPS assert facial challenges to the Bulky Item provision in LAMC
 6 56.11(3)(i) LAMC 56.11(10)(d) under the Fourth Amendment and Article I, Section 13
 7 of the California Constitution. SAC ¶¶ 232-238. The Individual Plaintiffs now seek
 8 “compensatory damages”, AREPS and KFA now seek “only for prospective relief,
 9 including declaratory and injunctive relief”, and the SAC now alleges that all “Plaintiffs
10 are entitled to an injunction, enjoining the City from enforcing this unconstitutional law.”
11 See SAC ¶¶ 236-238.
12          Second Cause of Action: The SAC now alleges that all seven Individual Plaintiffs,
13 KFA, and AREPS assert as-applied challenges for the unlawful seizure and destruction of
14 individuals’ belongings under the Fourth Amendment and Article I, Section 13 of the
15 California Constitution. SAC ¶¶ 239-247. The Individual Plaintiffs now seek
16 “compensatory damages”, AREPS and KFA now seek “only for prospective relief,
17 including declaratory and injunctive relief”, and the SAC now alleges that all Plaintiffs
18 are “entitled to an injunction enjoining the City from continuing to engage in these
19 customs, policies, and practices” that purportedly harm all Plaintiffs. SAC ¶¶ 245-247.
20          Third Cause of Action: The SAC realleges on behalf of all Plaintiffs the facial
21 claim asserting that LAMC 56.11 is void for vagueness under the Fourteenth
22 Amendment. SAC ¶¶ 248-254. Plaintiffs improperly reallege this claim previously
23 dismissed by the Court with prejudice (Dkt. No. 36) alleging that is necessary to preserve
24 appeal rights. Not so. Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012).
25          Fourth Cause of Action: The SAC now alleges that all Individual Plaintiffs and
26 KFA (but not AREPS) assert facial claims challenging the Bulky Item provision in
27 LAMC 56.11(3)(i) LAMC 56.11(10)(d) under the Fourteenth Amendment and Article I,
28 Section 7(a) of the California Constitution. The Individual Plaintiffs now seek
                                            3
         CITY’S OBJECTION RE EFFECT OF SECOND AMENDED COMPLAINT ON MOT. FOR P.I.
     Case 2:19-cv-06182-DSF-PLA Document 51 Filed 03/30/20 Page 5 of 8 Page ID #:1904




 1 “compensatory damages”, and KFA seeks “only for prospective relief, including
 2 declaratory and injunctive relief”, and the SAC now alleges that all Individual Plaintiffs
 3 and KFA “are entitled to an injunction, enjoining the City from enforcing this
 4 unconstitutional law.” See SAC ¶¶ 257-58.
 5          Fifth Cause of Action: The SAC now alleges that all Individual Plaintiffs and
 6 KFA assert as-applied claims challenging the alleges seizure and destruction of
 7 individuals’ property without adequate notice and opportunity to be heard in violation of
 8 the Fourteenth Amendment and Article I, Section 7(a) of the California Constitution.
 9 SAC ¶¶ 259-265. The Individual Plaintiffs now seek “compensatory damages”, and KFA
10 now seeks only “prospective relief, including declaratory and injunctive relief”, and the
11 SAC now alleges that all Individual Plaintiffs and KFA are “entitled to an injunction
12 enjoining the City from continuing to engage in these customs, policies, and practices.”
13 SAC ¶¶ 264-265.
14          Seventh Cause of Action: The SAC now alleges that all Individual Plaintiffs, but
15 not KFA or AREPS, allege claims for compensatory damages under California
16 Government Code Section 815.6. SAC ¶¶ 272-275.
17 III.     The Filing of the SAC Moots the Motion for Preliminary Injunction.
18           The default rule, as noted by the Court (Dkt. No. 44), is that the filing of a new
19 complaint supersedes any previous complaint, with the original pleading being treated as
20 non-existent from that point forward. See Koala v. Khosla, 931 F.3d 887, 895 (9th Cir.
21 2019); Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992) (“after amendment the
22 original pleading no longer performs any function”); Rhodes v. Robinson, 621 F.3d 1002,
23 1005 (9th Cir. 2010) (“As a general rule, when a plaintiff files an amended complaint,
24 ‘[t]he amended complaint supersedes the original, the latter being treated thereafter as
25 non-existent.’”) (citation omitted); Mattel v. MGA Entm’t, Inc., 782 F. Supp. 2d 911,
26 1016 (C.D. Cal. 2010) (finding that defendant could reassert previously waived
27 affirmative defenses in response to amended complaint because amended complaint
28
                                            4
         CITY’S OBJECTION RE EFFECT OF SECOND AMENDED COMPLAINT ON MOT. FOR P.I.
     Case 2:19-cv-06182-DSF-PLA Document 51 Filed 03/30/20 Page 6 of 8 Page ID #:1905




 1 supersedes all previous complaints and controls the case from that point on) (citation
 2 omitted).
 3          The result of Plaintiffs’ tactical decision to file the SAC after filing the Motion for
 4 Preliminary Injunction and after the City filed its Opposition is that the Motion must be
 5 denied as moot because Plaintiffs cannot rely on a superseded complaint and cannot rely
 6 on the SAC’s new allegations and claims to support the Motion. See La Jolla Cove
 7 Investors, Inc. v. Goconnect Ltd., Case No. 11CV1907 JLS (JMA), 2012 U.S. Dist.
 8 LEXIS 62948, at *3 (S.D. Cal. May 4, 2012) (district court denied pending motion for
 9 preliminary injunction as moot because amended complaint filed after motion superseded
10 previous complaint); Red Eyed Jacks Sports Bar Inc. v. City of San Diego, Case No. 14-
11 cv-0823-L(RBB), 2014 U.S. Dist. LEXIS 91189, at *17 (S.D. Cal. Jul. 3, 2014) (denying
12 pending motion for preliminary injunction as moot in light of granting in part of motion
13 to dismiss operative complaint); Performance Designated Prods., LLC v. Plantronics,
14 Inc., Case No. 3:19-cv-00536-GPC-LL, 2019 U.S. Dist. LEXIS 117556 at * 17-18 (S.D.
15 Cal. Jul. 15, 2019) (motion for preliminary injunction must be denied as moot without
16 operative complaint). Plaintiffs should have filed the SAC before or concurrently with
17 the Motion for Preliminary Injunction or, alternatively, filed a renewed motion for
18 preliminary injunction with the SAC. Instead Plaintiffs waited to file their SAC until
19 after the City had filed its Opposition in what appears to be little more than an attempt to
20 sandbag the City and deprive it of an opportunity to address the new allegations and
21 claims in its Opposition. See Dkt. No. 42 at 4-9; Dkt. No. 43.
22          Plaintiffs wrongly contend that “filing an amended complaint does not affect a
23 motion for preliminary injunction.” Dkt. No. 50, 1:26-27. However, neither of the cases
24 cited by Plaintiffs actually stand for that proposition or otherwise support Plaintiffs’
25 contentions. In Choudry v. Regents of the University of California, the Court denied the
26 preliminary injunction motion filed before an amended complaint. See Choudry v.
27 Regents of the Univ. of Cal., Case No. 16-cv-05281-RS, 2016 WL 6611067, at *2 n.1
28 (N.D. Cal. Nov. 9, 2016). The Court did not substantively address the legal issue of
                                            5
         CITY’S OBJECTION RE EFFECT OF SECOND AMENDED COMPLAINT ON MOT. FOR P.I.
     Case 2:19-cv-06182-DSF-PLA Document 51 Filed 03/30/20 Page 7 of 8 Page ID #:1906




 1 whether filing an amended complaint affects a motion for preliminary injunction; instead,
 2 the court merely mentioned in a footnote that an amended complaint had been filed while
 3 the preliminary injunction was pending. Id. Similarly, Plaintiffs reliance on Save
 4 Strawberry Canyon v. DOE, 613 F. Supp. 2d 1177 (N.D. Cal. 2009), is also misplaced.
 5 There, the Court did not substantively address whether a motion for preliminary
 6 injunction is mooted by the filing of a superseding complaint, and, additionally, in that
 7 case, unlike here, the Defendants’ oppositions to the motion for preliminary injunction
 8 (Dkt. Nos. 75, 76) were filed after the amended complaint was filed (Dkt. No. 73). See
 9 Save Strawberry Canyon v. DOE, 613 F. Supp. 2d 1177 (N.D. Cal. 2009).
10 IV.      Considering the SAC for Purposes of the Pending Motion for Preliminary
11          Injunction Will Prejudice the City.
12          Plaintiffs contend that the SAC’s amendments have “no impact on the Plaintiffs’
13 pending motion for preliminary injunction.” See Dkt. No 50 at 1:6-7. As discussed
14 above, the SAC amends the claims and specific requests for relief asserted by all
15 Plaintiffs, including realleging previously dismissed claims, requesting specific forms of
16 relief, asserting as-applied claims, and alleging representative claims on behalf of non-
17 party members. See e.g., SAC ¶¶ 42-44, 87, 232-247, 255-265, 272-275. Indeed, these
18 amendments attempt to moot arguments raised in the City’s Opposition. See Dkt. No. 42
19 at 4-9. Moreover, Plaintiffs request that the Court construe the “Complaint” for
20 determining the merits of the Motion for Preliminary Injunction. See Dkt. No. 48 at 3, fn
21 4. The SAC is the only operative complaint that may be considered.
22          The City was prejudiced by the filing of the SAC after the City filed its Opposition
23 to the extent that Court considers the SAC in assessing the merits of the Motion for
24 Preliminary Injunction. Indeed, Plaintiffs failed to establish irreparable injury or
25 likelihood of success on the merits for Diocson, Ashley, or KFA itself, and Plaintiffs’
26 other evidence focused on purported harm to KFA’s members or other third parties for
27 which Plaintiffs lack standing to seek injunctive relief. See e.g., Powers v. Ohio, 499
28 U.S. 400, 410-411 (1991) (requirements for third-party standing); Legal Aid Society of
                                            6
         CITY’S OBJECTION RE EFFECT OF SECOND AMENDED COMPLAINT ON MOT. FOR P.I.
     Case 2:19-cv-06182-DSF-PLA Document 51 Filed 03/30/20 Page 8 of 8 Page ID #:1907




 1 Hawaii v. Legal Servs. Corp., 145 F.3d 1017, 1030-31 (9th Cir. 1998) (organization
 2 cannot establish direct standing under Havens through affidavits of members’ purported
 3 harm). Moreover, in the event of an adverse decision and subsequent appeal, the Ninth
 4 Circuit would have to assess the operative – not the superseded – complaint. The City is
 5 prejudiced to the extent that the assessment is based on a complaint filed after the City
 6 filed its Opposition. For all of these reasons, the Court should deny the Motion for
 7 Preliminary Injunction as moot without prejudice to Plaintiffs refiling so that the City has
 8 an opportunity to respond to the operative SAC on the merits as relevant to any Motion
 9 for Preliminary Injunction. See La Jolla Cove Investors, Inc., 2012 U.S. Dist. LEXIS
10 62948, at *3.
11          Finally, the City notes that Plaintiffs will suffer no prejudice from denying the
12 Motion as moot. Plaintiffs’ Motion was filed on February 26, 2020, and the existing
13 conditions in the City have changed dramatically as a result of COVID-19. Indeed, even
14 since the City filed its Opposition on March 9, 2020, the City (and State and Federal
15 Governments) have issued emergency Safer-at-Home orders that have changed
16 conditions within the City and normal operations. Any renewed motion for preliminary
17 injunction can address existing conditions and operations in the City under these
18 emergency orders.
19          Accordingly, the City respectfully requests that the Court deny Plaintiffs’ Motion
20 for Preliminary Injunction as moot in light of the subsequent filing of the SAC without
21 prejudice to refiling, if warranted, under the then-existing circumstances.
22 Dated: March 30, 2020              MICHAEL N. FEUER, City Attorney
23                                    KATHLEEN KENEALY, Chief Assistant City Attorney
                                      SCOTT MARCUS, Senior Assistant City Attorney
24                                    FELIX LEBRON, Deputy City Attorney
25                                    A. PATRICIA URSEA, Deputy City Attorney
26
                                      By: /s/ Felix Lebron
27                                        Attorneys for Defendant
28                                        CITY OF LOS ANGELES
                                            7
         CITY’S OBJECTION RE EFFECT OF SECOND AMENDED COMPLAINT ON MOT. FOR P.I.
